DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 4/20/2022.
 	Claims 1-20 are presented for examination.


Information Disclosure Statement 
The information disclosure statement(s) filed 3/8/2022 has been considered. 

Terminal Disclaimer
The terminal disclaimer filed on 4/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,984,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loeffler (US 20080266990).

Claim 1. A method of operating a memory device (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment), comprising:
comparing a selected column address for a first row section of a memory array to one or more of a number of column addresses for defective memory cells of the first row section (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment);
and accessing a redundant memory cell of a second row section of the memory array in response to the selected column address for the first row section matching a stored column address of the number of column addresses for defective memory cells of the first row section (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment).

Claim 2. The method of claim 1, wherein accessing the redundant memory cell of the second row section comprises activating the second row section and conveying a redundant column select signal to the memory array (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment).

Claim 7. An apparatus (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment), comprising:
a memory array including a number of row sections (Fig. 4);
and circuity coupled to the memory array and configured to access a redundant memory cell of a first row section in response to a selected column address for a second row section matching a stored column address of a number of column addresses for defective memory cells of the second row section (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment).

Claim 8. The apparatus of claim 7, wherein the circuitry is configured to activate the first row section and convey a redundant column select signal to the memory array to access the redundant memory cell of the first row section (Fig. 2).

Claim 10. The apparatus of claim 8, wherein the circuitry includes a number of control circuits, each row section of the memory array associated with a dedicated control circuit of the number of control circuits (Fig. 4).

Claim 12. The apparatus of claim 7, wherein the circuitry includes one or more programmable bits [0041],
wherein the circuitry is configured to enable a control circuit of the circuitry coupled to the first row section based on at least one bit of the one or more programmable bits [0041].

Claim 13. The apparatus of claim 12, wherein the control circuit includes a programmable element programmed with at least one bit of the one or more programmable bits [0041].

Claim 15. The apparatus of claim 7, comprising: a first column decoder configured to convey a redundant column select signal to the first row section [0041]-[0042];
and a second column decoder configured to convey another redundant column select signal to the second row section [0041]-[0042].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims16-20 are rejected under 35 U.S.C. 103 as being unpatentable over, Keeth et al. (US 20040141384), in view of Loeffler (US 20080266990).

Claim 16 and 18-20. Keeth teaches a system comprising:
at least one input device (Fig. 14);
at least one output device (Fig. 14);
at least one processor device operably coupled to the input device and the output device (Fig. 14);
and a memory device operably coupled to the at least one processor device (Fig. 14).
But fails to disclose a memory device and comprising: a memory array including a number of row sections, each row section including a number of memory cells, the number of row sections including a row section pair including a first row section and a second row section; and control circuitry configured to activate the second row section and convey a redundant column select signal to the memory array to select a redundant memory cell of the second row section in response to a selected column address matching a column address of a first number of column addresses for a defective memory cells of the first row section; wherein the control circuitry is configured to: store a first number of column addresses for defective memory cells of the first row section; compare the selected column address for the first row section to one or more of the first number of column addresses for the defective memory cells of the first row section; store a second number of column addresses for the defective memory cells of the first row section; compare the selected column address for the first row section to one or more of the second number of column addresses for the defective memory cells of the first row section; and activate the first row section and convey another redundant column select signal to the memory array to select a redundant memory cell of the first row section in response to the selected column address matching a column address of the second number of column addresses; wherein the control circuitry includes a first control circuit and a second control circuit, wherein the second control circuit includes one or more programmable bits, wherein the memory device is configured to enable the second control circuit based on at least one bit of the one or more programmable bits; wherein the one or more programmable bits includes at least one enable bit and at least one bit representing an address of the first row section; wherein the memory device is configured to read from or write to the redundant memory cell of the second row section in response to the selected column address matching a column address of the first number of column addresses.
However, Loeffler in the same field of endeavor teaches a memory array including a number of row sections, each row section including a number of memory cells, the number of row sections including a row section pair including a first row section and a second row section (Fig. 4);
and control circuitry configured to activate the second row section and convey a redundant column select signal to the memory array to select a redundant memory cell of the second row section in response to a selected column address matching a column address of a first number of column addresses for a defective memory cells of the first row section (Fig. 4, [0041]); wherein the control circuitry is configured to: store a first number of column addresses for defective memory cells of the first row section [0041], compare the selected column address for the first row section to one or more of the first number of column addresses for the defective memory cells of the first row section [0041]; store a second number of column addresses for the defective memory cells of the first row section [0041]; compare the selected column address for the first row section to one or more of the second number of column addresses for the defective memory cells of the first row section [0041]; and activate the first row section and convey another redundant column select signal to the memory array to select a redundant memory cell of the first row section in response to the selected column address matching a column address of the second number of column addresses [0041]; wherein the control circuitry includes a first control circuit and a second control circuit (Fig. 2), wherein the second control circuit includes one or more programmable bits (Fig. 2, CSL), wherein the memory device is configured to enable the second control circuit based on at least one bit of the one or more programmable bits (Fig. 4, [0041]); wherein the one or more programmable bits includes at least one enable bit and at least one bit representing an address of the first row section [0042]; wherein the memory device is configured to read from or write to the redundant memory cell of the second row section in response to the selected column address matching a column address of the first number of column addresses (Fig. 4, [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Keeth and Loeffler to create an integrated memory device which reduces design costs for the user and makes for an easier implementation.


Allowable Subject Matter
Claims 3-6, 9, 11 and 14 are objected to.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method, comprising,  in response to the selected column address matching either a second column address or a third column address of the number of column addresses, conveying an additional redundant column select signal to the memory array to select a redundant memory cell of the first row section, wherein conveying the redundant column select signal comprises conveying the redundant column select signal via a first column decoder, and wherein conveying the additional redundant column select signal comprises	conveying the additional redundant column select signal via a second, different column decoder, as set forth in the combination of claims 1, 2 and 3.
The closest prior art, Loeffler (US 20080266990) discloses similar teachings but fails to disclose the limitations recited above. Loeffler thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method, comprising enabling each of a first row section unit including the first row section and a second row section unit including the second row section based at least partially on a pre-programmed pairing of the first row section unit and the second row section unit., as set forth in the combination of claims 1 and 4.
Regarding claims 5-6, they are allowable at least because they are dependent on dependent claim 4.
The closest prior art, Loeffler (US 20080266990) discloses similar teachings but fails to disclose the limitations recited above. Loeffler thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an apparatus, wherein the circuitry is configured to activate the second row section and convey another redundant column select signal to the memory array to access a redundant memory cell of the second row section in response to the selected column address matching either a second stored column address or a third stored column address of the number of column addresses, as set forth in the combination of claims 7, 8 and 9.
The closest prior art, Loeffler (US 20080266990) discloses similar teachings but fails to disclose the limitations recited above. Loeffler thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an apparatus wherein each control circuit of the number of control circuits is configured to store one or more of the number of column addresses for defective memory cells of the memory array, wherein the stored column address of the number of column addresses for the defective memory cells of the second row section is stored in a control circuit associated with the first row section, as set forth in the combination of claims 7, 8, 10 and 11.
The closest prior art, Loeffler (US 20080266990) discloses similar teachings but fails to disclose the limitations recited above. Loeffler thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an apparatus wherein the first row section is configured to receive a column select signal from a first column decoder and the second row section is configured to receive another column select signal from a second column decoder, as set forth in the combination of claims 7 and 14.
The closest prior art, Loeffler (US 20080266990) discloses similar teachings but fails to disclose the limitations recited above. Loeffler thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Response to Arguments

Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the rejection of claims 1-2 that “Loeffler does not disclose "comparing a selected column address for a first row section of a memory array to one or more of a number of column addresses for defective memory cells of the first row section; and accessing a redundant memory cell of a second row section of the memory array in response to the selected column address for the first row section matching a stored column address of the number of column addresses for defective memory cells of the first row section," as recited in claim 1 (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment including redundant cell in WL 140 and 2-25, Note: CSL is a column address [0041]). 

In response to applicant’s argument regarding the rejection of claims 7, 8, 10, 12, 13, and 15 that “Loeffler does not disclose, expressly or inherently, "circuity coupled to the memory array and configured to access a redundant memory cell of a first row section in response to a selected column address for a second row section matching a stored column address of a number of column addresses for defective memory cells of the second row section," as recited in claim 7 (Figs. 1, [0026], inherent, Note: CSL is a column address [0041]). 

In response to applicant’s argument regarding the rejection of claims 16-20 that “Loeffler does not appear to teach or suggest "activate the second row section and convey a redundant column select signal to the memory array to select a redundant memory cell of the second row section in response to a selected column address matching a column address of a first number of column addresses for a defective memory cells of the first row section,” as recited in claim 16 (Figs. 1 or 4, [0027]-[0042] - for complete details, CSL 3-25 is replaced by CSL 2-25 in another row segment including redundant cell in WL 140. Note: CSL is a column address [0041]). 

For the above reasons, it is believed that the rejections should be sustained.  Features of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827